Citation Nr: 1609173	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-48 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include pleurisy. 

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to September 1996; from October 2001 to August 2002; from March 2003 to May 2003; and, from September 2004 to August 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In April 2012, the Veteran appeared before a retired Veteran's Law Judge and gave testimony in support of her claim.  A complete transcript is of record.


REMAND

In April 2012, the Veteran had a hearing before a Veterans Law Judge who has retired and is no longer employed by the Board.  In February 2016, she requested to have an additional hearing before a current Veterans Law Judge.  Remand is necessary to accord the Veteran the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO must place the Veteran's name on the docket for a video hearing before the Board at the RO.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

